                                                                    Case 2:17-cv-01016-MMD-NJK Document 32 Filed 10/05/18 Page 1 of 2




                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: natalie.winslow@akerman.com
                                                             7   Attorneys for Wilmington Savings Fund Society,
                                                                 FSB, doing business as Christiana Trust, not in its
                                                             8   individual capacity but solely as legal title trustee
                                                                 for Bronze Creek Title Trust 2013-NPL1 and
                                                             9   Bayview Loan Servicing, LLC
                                                            10                                 UNITED STATES DISTRICT COURT
                                                            11                                        DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            12   WILMINGTON SAVINGS FUND SOCIETY,                        Case No.: 2:17-cv-01016-MMD-NJK
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                 FSB, DOING BUSINESS AS CHRISTIANA
                                                            13
                      LAS VEGAS, NEVADA 89134




                                                                 TRUST, NOT IN     ITS   INDIVIDUAL                      STIPULATION AND ORDER TO
                                                                 CAPACITY BUT SOLELY AS LEGAL TITLE
AKERMAN LLP




                                                            14                                                           SUBSTITUTE     BAYVIEW     LOAN
                                                                 TRUSTEE FOR BRONZE CREEK TITLE
                                                                 TRUST 2013-NPL1,                                        SERVICING, LLC AS
                                                            15                                                           REAL PLAINTIFF IN INTEREST
                                                                                               Plaintiff,
                                                            16
                                                                 vs.
                                                            17
                                                                 MARTHA         C.   TREJO,  AIRMOTIVE
                                                            18   INVESTMENTS, LLC, DOE INDIVIDUALS I-
                                                                 X, inclusive, and ROE CORPORATIONS I-X,
                                                            19   inclusive,
                                                            20                                 Defendants.
                                                            21

                                                            22            Plaintiff Wilmington Savings Fund Society, FSB, doing business as Christiana Trust, not in
                                                            23   its individual capacity but solely as legal title trustee for Bronze Creek Title Trust 2013-NPL1,
                                                            24   Bayview Loan Servicing, LLC, and Airmotive Investments, LLC stipulate and agree to substitute
                                                            25   Bayview Loan Servicing, LLC as the real party in interest, in place of Wilmington to this matter and
                                                            26

                                                            27

                                                            28

                                                                                                              1
                                                                 46220723;1
                                                                    Case 2:17-cv-01016-MMD-NJK Document 32 Filed 10/05/18 Page 2 of 2




                                                             1   to the case caption. The parties further stipulate as follows:

                                                             2       x    Borrower Martha Trejo executed a deed of trust in the amount of $242,889.00 for property

                                                             3            located at 6039 Sun Appello Avenue, Las Vegas, Nevada 89122, recorded with the Clark

                                                             4            County Recorder as Instrument No. 20070926-0003693.

                                                             5       x    The deed of trust was assigned to Wilmington on March 11, 2014, as reflected by the

                                                             6            corporation assignment of deed of trust recorded against the property with the Clark County

                                                             7            Recorder as Instrument No. 20140507-0001677.

                                                             8       x    Since initiation of the current litigation, Wilmington has assigned all interest it has in the

                                                             9            deed of trust to Bayview, as reflected by the corporate assignment of deed of trust recorded

                                                            10            against the property with the Clark County Recorder as Instrument No. 20180822-0002746.

                                                            11       x    Accordingly, the parties stipulate that Bayview, as current assignee under the deed of trust,
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            12            should be substituted as plaintiff for Wilmington in this action.
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            13            Dated this 5th day of October, 2018.
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            14

                                                            15
                                                                 AKERMAN LLP                                          ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                            16
                                                                 /s/Natalie L. Winslow ____________________           /s/Timothy E. Rhoda ___________________
                                                            17                                                        ROGER P. CROTEAU, ESQ.
                                                                 DARREN T. BRENNER, ESQ.                              Nevada Bar No. 4958
                                                            18   Nevada Bar No. 8386                                  TIMOTHY E. RHODA, ESQ.
                                                                 NATALIE L. WINSLOW, ESQ.                             Nevada Bar No. 7878
                                                            19   Nevada Bar No. 12125                                 9120 W. Post Road, Suite 100
                                                                 1635 Village Center Circle, Suite 200                Las Vegas, NV 89148
                                                            20
                                                                 Las Vegas, NV 89134
                                                                                                                      Attorneys for Airmotive Investments, LLC
                                                            21
                                                                 Attorneys for Wilmington Savings Fund Society,
                                                            22   FSB, doing business as Christiana Trust, not in
                                                                 its individual capacity but solely as legal title
                                                            23
                                                                 trustee for Bronze Creek Title Trust 2013-NPL1
                                                            24   and Bayview Loan Servicing, LLC

                                                            25            IT IS SO ORDERED.
                                                            26                                                   _________________________________________
                                                                                                                 UNITED STATES MAGISTRATE JUDGE
                                                            27
                                                                                                                           October 9, 2018
                                                            28                                                   DATED: _________________________________

                                                                                                                 2
                                                                 46220723;1
